                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

TEDDY SCOTT, et al.,                           )
                                               )
      Plaintiffs,                              )
                                               )
             v.                                )      Case No. 4:16-CV-1440 HEA
                                               )
DYNO NOBEL, INC.,                              )
                                               )
      Defendant.                               )

                    OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Plaintiffs’ Motion to Compel Complete

Reponses to Third Request for Production of Documents, [Doc. No. 79], Plaintiffs’

Fourth Motion to Compel, [Doc. No. 84], and Plaintiffs’ Sixth Motion to Compel

[Doc. No. 160]. For the reasons set forth below, Plaintiff’s Third, Fourth, and Sixth

Motions to Compel will be granted, as specified below.

                               Facts and Background

      This case concerns the alleged injury of Plaintiffs Teddy Scott and Melanie

Scott (collectively, “Plaintiffs”) as a result of an chemical emission at a nitric acid

manufacturing facility in Louisiana, Missouri owned by Defendant Dyno Nobel,

Inc. (“Dyno Nobel” or “Defendant”).

      On August 29, 2018, this Court granted Defendant’s motion for summary

judgment on one of several bases advanced by Defendant. Accordingly, all


                                           1
outstanding motions in the case, including the Motions to Compel which are the

subject of the instant Opinion, Memorandum, and Order, were denied as moot.

However, the United States Court of Appeals for the Eighth Circuit reversed and

remanded for further proceedings before this Court. Scott v. Dyno Nobel, Inc., 967

F.3d 741 (8th Cir. 2020). On May 4, 2021, this Court denied Defendant’s motion

for summary judgment on each of the remaining bases in their original motion.

Currently, trial is set for April 18, 2022.

                                      Discussion

Plaintiffs’ Third Motion to Compel [Doc. No. 79]

      The subjects of Plaintiffs’ Third Motion to Compel are three requests for

production of documents served on Defendant in Plaintiffs’ Third Set of Requests

for Production, namely, requests # 41, # 43(a)-(c) & (e), and # 45.

      Requests # 41 and # 45

      In its original response to Plaintiffs’ requests for production, Defendant

objected to requests # 41 and # 45, stated that it had already produced responsive

documents to requests # 41 and # 45, and stated that it would produce

nonprivileged responsive documents to requests # 41 and # 45. Mem. in Supp. of

Pls.’ Mot. to Compel Ex. 2, [Doc. No. 80-2]. Although the response promising

production of additional documents responsive to request # 45 was conditioned on

their existence, (“Defendant will produce any additional nonprivileged responsive


                                              2
documents in its possession or control, if any,” (emphasis added)), no such

condition was placed regarding request # 41. Id.

      However, Defendant later told the Court that it has produced every

document in its possession regarding requests # 41 and # 45, and that it “simply

has no other documents to produce in response to these requests.” Def.’s Opp’n to

Mot. to Compel, [Doc. No. 81]. The Court will compel Defendant to produce all

nonprivileged documents that are responsive to requests # 41 and # 45. Defendant

will be further ordered to clarify its responses to requests #41 and #45 as required

under Fed. R. Civ. P. 26(b)(5) and 34(b)(2)(C), noting whether any documents are

being withheld as privileged or subject to an objection.

      Request # 43

      Request # 43 contains five subparts, (a)-(e). Subpart (d) is not at issue.

Defendant’s original responses to # 43 of Plaintiff’s requests for production

included several objections and a representation that it “will produce nonprivileged

responsive documents in its possession or control, if any,” regarding subparts a, b,

c, and e. Mem. in Supp. of Pls.’ Mot. to Compel Ex. 2 at 5, [Doc. No. 80-2].

      In its opposition to Plaintiffs’ motion to compel, Defendant told the Court

that it does not have any documents that are responsive to subparts (c) and (e) and

that it anticipated production of documents responsive to subparts (a) and (b) by

March 1, 2018. Def.’s Opp’n to Mot. to Compel, [Doc. No. 81]. Almost six months


                                          3
passed between Defendant’s anticipated production date and the Court’s initial

entry summary judgment for Defendant on August 29, 2018.

      Plaintiffs report in their Supplement to their Third Motion to Compel filed

February 15, 2021 that they have not received any responsive documents to

requests ## 43(a) and (b) and that Defendant refuses to withdraw its objections as

to requests ## 43(c) and (e). The Court will compel Defendant to respond to

requests ## 43(a), (b), (c), and (e), including clarifying statements addressing Fed.

R. Civ. P. 26(b)(5) and 34(b)(2)(C) where necessary, if only to assert that no

documents are being withheld as privileged or subject to an objection.

Plaintiffs’ Fourth Motion to Compel – Defendant’s Net Worth [Doc. No. 85]

      The subject of Plaintiffs’ Fourth Motion to Compel is documentary

discovery related to Defendant’s net worth. Plaintiffs contend that the discovery

request is relevant because their Complaint sets forth a claim for punitive damages.

Defendant argues that it should not be compelled to documents related to its net

worth because “first, the evidence is not relevant to any claim at issue in this case;

second, Plaintiffs have failed to plead a plausible basis for punitive damages; third,

in any event, the Court should bifurcate discovery on punitive damages until

Plaintiffs have made a prima facie case for an award of punitive damages.”

Defendants further argue that, even if Plaintiffs establish a prima facie case for




                                           4
punitive damages, they are entitled only to evidence of Defendant’ present net

worth, more specifically, Defendant’s current balance sheet.

      Under Rule 26(b)(1) of the Federal Rules of Civil Procedure, the parties are

entitled to obtain “discovery regarding any matter, not privileged, which is relevant

to the subject matter involved in the pending action....” A defendant's net worth

and financial condition is relevant for discovery purposes when a plaintiff seeks

punitive damages. Rippee v. WCA Waste Corp., No. 09-3402-CV-S-MJW, 2011

WL 13291651 at *1 (W.D.Mo. Jan. 6, 2011); Doe v. Young, 2009 WL 440478 at

*2 (E.D.Mo. Feb. 18, 2009). See also Bessier v. Precise Tool & Engineering Co.,

Inc., 778 F. Supp. 1509, 1514 (W.D.Mo. 1991) (“Plaintiff's counsel is clearly

entitled to the discovery of financial records of defendant in order to prepare a case

on the issue of punitive damages.”). Federal district courts in Missouri have

routinely held that a party need not make a prima facie case for punitive damages

before requesting discovery of financial information. See, e.g. Evantigroup, LLC v.

Mangia Mobile, LLC, No. 4:11-CV-1328 CEJ, 2013 WL 74372 (E.D.Mo. Jan. 7,

2013); Rippee, 2011 WL 13291651 at *1; Doe, 2009 WL 440478 at *2; Christian

v. Frank Bommarito Oldsmobile, Inc., 2009 WL 1657423 *3 (E.D.Mo. June 10,

2009).

      The Court finds that Plaintiff is entitled to evidence of Defendant’s net

worth in advance of trial for their punitive damages claim. The information is


                                          5
clearly relevant, and bifurcation based on Plaintiffs making a prima facie case of

punitive damages is not warranted under the law. However, Plaintiffs’ original

request for financial documents dating from 2015 is now overly broad. The Court

will limit the financial discovery to documents reflecting Defendant’s current

assets and liabilities. See, e.g. Rippee, 2011 WL 13291651 at *1; Doe, 2009 WL

440478 at *2. Namely, Defendants will be ordered to produce tax returns, annual

reports, balance sheets, and profit and loss statements from 2019 to the present.

Plaintiffs’ Sixth Motion to Compel – 30(b)(6) Deposition [Doc. No. 160]

      Plaintiffs’ Sixth Motion to Compel concerns a 30(b)(6) deposition. The

relevant timeline is based on the parties’ briefs and exhibit emails attached thereto:

      In early March 2018, Defendant noted that the parties had agreed to

flexibility around the scheduling of depositions, including allowing some to be

taken after the discovery deadline of March 30, 2018. Plaintiffs provided

Defendant with a list of outstanding depositions, including “Dyno 30(b)(6) – this

might not be necessary if we work through the remaining discovery disputes, but

we’ll get you topics shortly.”

      On March 23, 2018, Plaintiffs sent a Notice of Rule 30(b)(6) Videotaped

Deposition to Defendant, including a list of topics, with a date and time for the

deposition of March 30, 2018 at 1:30 p.m. The next day, Defendant informed

Plaintiff that March 30 would not work for the deposition. Defendant offered to


                                          6
identify alternative dates for early April and asked Plaintiffs for their availability.

One day later, Plaintiffs replied, “For the 30b6 [sic], that’s fine and some of it may

be unnecessary once you produce the documents.” Plaintiffs also provided some

unavailable April dates.

      On April 4, 2018, at a hearing regarding discovery scheduling, the parties

agreed to postpone the 30(b)(6) deposition until after mediation, which was then

schedules for April 20. Mediation was later rescheduled to May 23. No resolution

was reached at mediation.

      In a June 18, 2018 email, Plaintiffs accused Defendant of failing to abide by

the parties’ agreement about remaining discovery, namely that Defendant had not

given Plaintiffs dates for the 30(b)(6) deposition. Plaintiffs repeated this concern in

a July 6, 2018 email to Defendant and asked for a date. This began a string of

contentious emails between the parties regarding the 30(b)(6) deposition. In those

emails, Defendant claimed Plaintiffs failed to raise the 30(b)(6) issue between

April 4 and June 18, which was also after discovery closed, thus waiving it.

Plaintiffs claimed that they never withdrew the 30(b)(6) notice and were waiting

on dates for the deposition from Defendant.

      In their motion to compel, Plaintiffs argue that the 30(b)(6) deposition was

properly noticed before the close of discovery, and that the parties had discussed

the 30(b)(6) deposition “well before” notice was issued. In opposition, Defendant


                                            7
argues that the motion to compel was untimely filed in violation the case

management order and that Plaintiffs have exceeded the number of depositions

permitted under the Federal Rules of Civil Procedure and the case management

order.

         The Court rejects Defendant’s claim that Plaintiffs waived, then untimely

reraised, the 30(b)(6) deposition issue. Although the parties dispute the specific

representations made by each side regarding the delay in scheduling the 30(b)(6)

deposition, it is not clear that Plaintiffs ever waived it. Plaintiffs timely noticed the

30(b)(6) deposition, agreed with Defendant to postpone it until after the close of

discovery, and further postponed it for mediation and rulings on the motions to

compel. Although Plaintiffs’ motion to compel was filed outside the time allowed

by the case management order, that was apparently at least in part by agreement of

the parties and due to sound considerations including the conservation of litigation

resources. Plaintiffs’ Sixth Motion to Compel will be granted.

                                      Conclusion

         For the reasons above, Plaintiffs’ Third, Fourth, and Sixth Motions to

Compel will be granted. With respect to the Fourth Motion to Compel, Defendant

is ordered to produce tax returns, annual reports, balance sheets, and profit and loss

statements from 2019 to the present.

         Accordingly,


                                            8
      IT IS FURTHER ORDERED that Plaintiffs’ Motion to Compel Complete

Reponses to Third Request for Production of Documents [Doc. No. 79] is

GRANTED.

      IT IS FURTHER ORDERED that Plaintiffs’ Fourth Motion to Compel

[Doc. No. 84] is GRANTED.

      IT IS FURTHER ORDERED that Plaintiffs’ Sixth Motion to Compel

[Doc. No. 160] is GRANTED.

      Dated this 21st day of June, 2021.




                                               ________________________________
                                                  HENRY EDWARD AUTREY
                                               UNITED STATES DISTRICT JUDGE




                                           9
